Name: Commission Implementing Decision (EU) 2017/486 of 17 March 2017 amending Annexes I and II to Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of Luxembourg, of the Federal States Hamburg and Schleswig-Holstein of Germany and of Jersey, and amending Annex II to Decision 2008/185/EC as regards the Aujeszky's disease-free status of the Friuli Venezia Giulia region of Italy (notified under document C(2017) 1689) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  trade policy;  regions of EU Member States;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2017-03-21

 21.3.2017 EN Official Journal of the European Union L 75/27 COMMISSION IMPLEMENTING DECISION (EU) 2017/486 of 17 March 2017 amending Annexes I and II to Decision 2004/558/EC as regards the infectious bovine rhinotracheitis-free status of Luxembourg, of the Federal States Hamburg and Schleswig-Holstein of Germany and of Jersey, and amending Annex II to Decision 2008/185/EC as regards the Aujeszky's disease-free status of the Friuli Venezia Giulia region of Italy (notified under document C(2017) 1689) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and (3) and 10(2) and (3) thereof, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in bovine and porcine animals. Article 9 of that Directive provides that a Member State which has a compulsory national control programme for infectious bovine rhinotracheitis or Aujeszky's disease may submit its programme to the Commission for approval. It also provides for the definition of the additional guarantees which may be required for intra-Union trade in bovine or in porcine animals. (2) Article 10 of Directive 64/432/EEC provides that where a Member State considers that its territory or part thereof is free of infectious bovine rhinotracheitis, it is to present appropriate supporting documentation to the Commission. It also provides for the definition of the additional guarantees which may be required for intra-Union trade in bovine animals. (3) Commission Decision 2004/558/EC (2) approves the programmes for the control and eradication of infectious bovine rhinotracheitis caused by the bovine herpesvirus type 1 (BHV1) presented by the Member States listed in Annex I thereto, for the regions of those Member States listed in that Annex, and for which additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC. In addition, Annex II to Decision 2004/558/EC lists the regions of the Member States that are considered free of BHV1, and for which additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC. (4) Luxembourg has submitted to the Commission supporting documentation for approval of its national programme for the control and eradication of infectious bovine rhinotracheitis caused by BHV1 covering the whole of its territory, and for the additional guarantees for infectious bovine rhinotracheitis to apply in accordance with Article 9 of Directive 64/432/EEC. (5) Following the evaluation of the supporting documentation submitted by Luxembourg, that Member State should be listed in Annex I to Decision 2004/558/EC, and the additional guarantees for infectious bovine rhinotracheitis should apply in accordance with Article 9 of Directive 64/432/EEC. Annex I to Decision 2004/558/EC should therefore be amended accordingly. (6) The Federal States of Hamburg and Schleswig-Holstein of Germany are currently listed in Annex I to Decision 2004/558/EC. (7) Germany has now submitted to the Commission supporting documentation in order for the Federal States of Hamburg and Schleswig-Holstein to be considered free of BHV1 and for the additional guarantees for infectious bovine rhinotracheitis to apply to those States in accordance with Article 10 of Directive 64/432/EEC. (8) Following the evaluation of the supporting documentation submitted by Germany, the Federal States of Hamburg and Schleswig-Holstein should no longer be listed in Annex I to Decision 2004/558/EC, but instead they should be listed in Annex II thereto, and the additional guarantees for infectious bovine rhinotracheitis should apply to those States in accordance with Article 10 of Directive 64/432/EEC. Annexes I and II to Decision 2004/558/EC should therefore be amended accordingly. (9) Regulation (EEC) No 706/73 of the Council (3) provides that for the purpose of the application of the rules on animal health legislation, the United Kingdom and the Channel Islands, including Jersey, are to be treated as a single Member State. (10) The United Kingdom has submitted to the Commission supporting documentation in order for Jersey to be considered free of BHV1, and for the additional guarantees for infectious bovine rhinotracheitis to apply to Jersey in accordance with Article 10 of Directive 64/432/EEC. (11) Following the evaluation of the supporting documentation submitted by the United Kingdom, Jersey should be listed in Annex II to Decision 2004/558/EC, and the additional guarantees for infectious bovine rhinotracheitis should apply to Jersey in accordance with Article 10 of Directive 64/432/EEC. Annex II to Decision 2004/558/EC should therefore be amended accordingly. (12) Commission Decision 2008/185/EC (4) lays down additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of the Member States according to their disease status for Aujeszky's disease. Annex II to Decision 2008/185/EC lists the Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place. (13) Italy has submitted to the Commission supporting documentation for the approval of its national control programme for the eradication of the Aujeszky's disease for the region Friuli Venezia Giulia and for that region to be duly listed in Annex II to Decision 2008/185/EC. (14) Following the evaluation of the supporting documentation submitted by Italy, the region Friuli Venezia Giulia should be listed in Annex II to Decision 2008/185/EC. Annex II to Decision 2008/185/EC should therefore be amended accordingly. (15) Decisions 2004/558/EC and 2008/185/EC should therefore be amended accordingly. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2004/558/EC are amended in accordance with Annex I to this Decision. Article 2 Annex II to Decision 2008/185/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). (3) Regulation (EEC) No 706/73 of the Council of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (OJ L 68, 15.3.1973, p. 1). (4) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). ANNEX I Annexes I and II to Decision 2004/558/EC are replaced by the following: ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Belgium All regions Czech Republic All regions Germany The following Regierungsbezirke in North Rhine-Westphalia: DÃ ¼sseldorf KÃ ¶ln Italy Region Friuli-Venezia Giulia Autonomous Province of Trento Luxembourg All regions ANNEX II Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 10 of Directive 64/432/EEC Denmark All regions Germany The Federal States of: Baden-WÃ ¼rttemberg Bavaria Berlin Brandenburg Bremen Hamburg Hesse Lower Saxony Mecklenburg-Western Pomerania Rhineland-Palatinate Saarland Saxony Saxony-Anhalt Schleswig-Holstein Thuringia The following Regierungsbezirke in North Rhine-Westphalia: Arnsberg Detmold MÃ ¼nster Italy Region Valle d'Aosta Autonomous Province of Bolzano Austria All regions Finland All regions Sweden All regions United Kingdom Jersey ANNEX II Annex II to Decision 2008/185/EC is replaced by the following: ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place ISO code Member State Regions ES Spain All regions IT Italy Region Friuli-Venezia Giulia LT Lithuania All regions PL Poland All regions